DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-22 in the reply filed on 03/29/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the treatment is executed in parallel on the plurality of specimens for each group altogether to perform treatment on a whole of the plurality of specimens in a random and continuous manner. It is unclear what a random manner means. Does random mean a manner which is not known 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (WO 2012/012779).
Regarding claim 1, Wilson et al (WO 2012/012779) teaches a specimen treatment and measurement system for executing treatment in parallel (see [00476] which recites that “as show in FIG. 1(b) the system may include different types of processing lanes that support functions appropriate to different processing steps. In some embodiments, the system includes multiple replicates of some lane types, allowing processing of multiple assay cartridges 200 in parallel, see further [00828] which recites that “although a flowchart may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently”) which is made up of extraction of nucleic acid (see [00273] which recites that “the various compartments in the assay cartridge can include DNA reagent compartments for storing reagents for DNA extraction from a sample, or RNA reagent compartments for storing reagents for RNA extraction from a sample”) contained in each of a plurality of specimens (see [00475] which recites that “the system can include processing lanes 116 that perform the operational steps needed for nucleic acid extraction and purification from a biological or patient sample. Each processing lane 116 can accommodate an assay cartridge 200. When the system uses a linearly arranged assay cartridge 200 each processing lane may extend linearly relative to the long axis of the assay cartridge. Such processing lanes 116 may mirror the dimensions of the assay cartridge 200, reducing the need to orient the assay cartridge and permitting the system to package multiple processing lanes in a space-efficient parallel manner”), amplification of the extracted nucleic acid (see [00537] which recites that “the amplification preparation lane 116(g) may present the assay cartridge 200 to the XYZ pipettor on the XYZ transport device 40 for transfer of materials between compartments”), and measurement of the amplified nucleic acid (see [00642] which recites that “a PCR subsystem takes a prepared and sealed reaction vessel and performs a complete real-time polymerase chain reaction analysis, thermal cycling the sample multiple times and reporting the intensity of emitted fluorescent light at each cycle”), the system comprising: 
a cartridge storing unit that stores one type or a plurality of types of cartridges for use in the treatment corresponding to the plurality of specimens (see [00202] which recites that “the cartridge loading unit 112 can include a storage location to support the plurality of assay cartridges, a loading lane coupled to the storage location, and a loading transport coupled to the storage location and to the loading lane and configured to move an assay cartridge from the storage location to the loading lane”); 
a specimen treatment part including a plurality of treatment lanes configured to execute the treatment in parallel, the cartridge being installed on each of the plurality of treatment lanes (see [00202] which recites that “the system can also include a plurality of processing lanes (e.g., 116(a), 116(b), 116(c), 116(e), 116(g), etc.) to process an assay cartridge, each processing lane configured to operate on an assay cartridge”); 
a specimen storing unit that stores each of the plurality of specimens (see Fig. 1(b) and [00184] which recites a material storage location 92 where preparation and analysis materials can be stored); 
a cartridge transferring unit that transfers the plurality of cartridges to the plurality of lanes (see  Fig. 1(b) and [00184]-[00185] which recites “a cartridge loading unit 112 for loading disposable assay cartridges onto the system  ...  a transfer shuttle 50 for transferring assay cartridges”), respectively; 
a specimen transferring unit that transfers the plurality of specimens to the plurality of treatment lanes (see Fig. 1(b) and [00184]-[00185] which recites “a sample presentation unit 110 for loading samples, a sample pipettor 70 for transferring samples  ...  a set of processing lanes 116 for processing samples”); and 
a controller that controls the transfer of the cartridge by the cartridge transferring unit (see [00473] which recites that “the controller directs the transfer shuttle 50 to move the first assay cartridge 200 out of the first processing lane”) and the transfer of the plurality of specimens by the specimen transferring unit (see [00255] which recites that “sample tubes may be directed to a sample pipettor by a laboratory automation system 80 or by both the SPU and a laboratory automation system”), 
wherein the controller uses the cartridge transferring unit to transfer to each of the plurality of treatment lanes the cartridge corresponding to each of the plurality of specimens (see [00029] which recites that “the controller directs a transfer shuttle to move a first assay cartridge from the first processing lane to the second processing lane”, and the controller further uses the specimen transferring unit to transfer the plurality of specimens to the plurality of treatment lanes (see [00824] which recites that “most of the subsystems of the system can incorporate a secondary controller. Subsystems that incorporate a secondary controller may include, as shown in FIG. 1(b), individual processing lanes of the sample processing lane assembly 116”).
Regarding claim 2, Wilson teaches “the specimen treatment and measurement system according to claim 1, wherein the treatment and/or the measurement is batch treatment that is simultaneously performed on the plurality of specimens (see [00197] which recites that “in the embodiment shown in FIG. 1(c), amplification and detection are provided by a bank of thermal cycler modules 30. The thermal cycler modules within bank 30 may process samples independently but simultaneously, with each thermal cycler module processing a single sample at a time”).
Regarding claim 3, Wilson teaches the specimen treatment and measurement system according to claim 1, comprising a specimen treatment preparing unit obtained by integrating the cartridge transferring unit and the specimen transferring unit (see [0032] the system comprising a first processing lane configured to perform operations on a sample in an assay cartridge, a transfer shuttle configured to move assay cartridges into and out of the first processing lane”). 
Regarding claim 4, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein at least a part of the cartridge includes a prefilled well in which a reagent and/or a solution required for the treatment is sealed in advance (see [0291] which recites that the reagent wells of the assay cartridge 200 may have individual seals”).
Regarding claim 5, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the plurality of specimens are classified into a plurality of groups among which common treatment operation is possible (see [00472] which recites that examples of first, second, and third processing lanes can be selected from the group consisting of a heating lane configured to warm an assay cartridge, an amplification preparation lane, a temperature stabilization heating lane configured to maintain the temperature of an assay cartridge, an elution lane, and a wash lane”), and the controller selects a plurality of specimens, included in the same group, from the plurality of specimens (see [00472] which recites that “the controller 94, in executing the first protocol, directs the transfer shuttle 50 to move an assay cartridge 200 from a first processing lane (e.g., a cartridge loading lane) to a second processing lane (e.g., a heating lane). In executing the second protocol, the controller may direct the transfer shuttle 50 to move an assay cartridge 200 from the first processing lane (e.g., the cartridge loading lane) to a third processing lane (e.g., a wash lane) without moving the assay cartridge to the second processing lane (e.g., the heating lane). Thus, in embodiments of the invention, cartridges can be transferred between adjacent or non-adjacent lanes in any suitable manner”) and executes the treatment in parallel (see [00476] which recites that “the system includes multiple replicates of some lane types, allowing processing of multiple assay cartridges 200 in parallel”).
Regarding claim 6, Wilson teaches the specimen treatment and measurement system according to claim 5, wherein the treatment is executed in parallel on the plurality of specimens (see [00476] which recites that “the system includes multiple replicates of some lane types, allowing processing of multiple assay cartridges 200 in parallel”) for each group altogether to perform treatment on a whole of the plurality of specimens in a random and continuous manner (the system is capable of performing the functional limitation recited for each group altogether to perform treatment on a whole of the plurality of specimens in a random and continuous manner, see further [0019] which recites that “embodiments of the invention include a fully-automated, random access system for determining specific nucleic acid sequences”).
Regarding claim 7, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the cartridge transferring mechanism (referred to as a transfer shuttle 118 in [00595] and shown in Fig. 14(c)-14(e) includes a cartridge picker that adsorbs the at least one cartridge (see [00595] which recites that “the transfer shuttle 118 may be moved between lanes by any suitable means, including, for example, a gantry system, an overhead crane, a conveyer belt, or a track with drive wheels”. It is noted that the above system serves to pick or adsorb the cartridge). 
Regarding claim 10, Wilson teaches the specimen treatment and measurement system according to claim 7 wherein the cartridge picker adsorbs both ends of the cartridge (the cartridge picker is inherently capable of gripping the cartridge by any end thereof).
Regarding claim 11, Wilson teaches the specimen treatment and measurement system according to claim 7, wherein the cartridge transferring mechanism includes a cartridge-picker lifting mechanism that lifts and lowers the cartridge picker (see [00595] which recites that “the transfer shuttle 118 may be moved between lanes by any suitable means, including, for example, a gantry system, an overhead crane, a conveyer belt, or a track with drive wheels”. It is noted that a gantry system and an overhead crane are both individually capable of lifting and lowering a cartridge picker).
Regarding claim 12, Wilson the specimen treatment and measurement system according to claim 7, wherein the specimen treatment and measurement system includes a consumable storing unit that stores a consumable for use in the plurality of lanes, and the cartridge transferring mechanism includes a consumable picker that takes the consumable out of the consumable storing unit (see [00202] which recites that “the cartridge loading unit 112 can include a storage location to support the plurality of assay cartridges, a loading lane coupled to the storage location, and a loading transport coupled to the storage location and to the loading lane and configured to move an assay cartridge from the storage location to the loading lane”, further see [00595] which recites that “the transfer shuttle 118 may be moved between lanes by any suitable means, including, for example, a gantry system, an overhead crane, a conveyer belt, or a track with drive wheels”).
Regarding claim 13, Wilson the specimen treatment and measurement system according to claim 12, wherein the cartridge transferring mechanism includes a consumable-picker lifting mechanism that lifts and lowers the consumable picker (see [00595] which recites that “the transfer shuttle 118 may be moved between lanes by any suitable means, including, for example, a gantry system, an overhead crane, a conveyer belt, or a track with drive wheels”. It is noted that a gantry system and an overhead crane are both individually capable of lifting and lowering a cartridge picker).
Regarding claim 14, Wilson teaches the specimen treatment and measurement system according to claim 7, wherein the cartridge includes a cartridge information recording part in which cartridge information is recorded (see [00319] which recites that  “[A]ssay cartridges may include marking elements to transfer information. Marking may include machine readable information in any of a variety of forms such as a barcodes, dot codes, radio frequency identification tags (RFID) or direct-reading electronic memory”).
Regarding claim 15, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein a first cartridge and a second cartridge are installed on each of the plurality of treatment lanes, and the controller removes the second cartridge with the treatment on the specimen terminated from the plurality of treatment lanes by using the cartridge transferring mechanism, while treatment is performed on the specimen in the first cartridge (see [00473] which recites that the system includes a first processing lane configured to perform operations on a sample in an assay cartridge 200, a transfer shuttle 50 to move assay cartridges into and out from the first processing lane, and a controller 771 to direct operation of the system. The controller 94 may be configured to control operations in the first processing lane and the transfer shuttle 50. Such a controller may be configured to execute a first protocol and a second protocol. The controller, in executing the first protocol, directs the transfer shuttle to move a first assay cartridge 200 into the first processing lane. After a fixed interval, the controller directs the transfer shuttle 50 to move the first assay cartridge 200 out of the first processing lane. Within the fixed interval, the controller directs the first processing lane to execute a first sequence of operations”).
Regarding claim 16, Wilson teaches the specimen treatment and measurement system according to claim 1, wherein the specimen container includes a specimen information recording part in which specimen information and/or reagent information for use in treatment on the specimen is recorded (see claim 133 which recites a reagent cartridge wherein the memory unit is one of: a one dimensional barcode, a two dimensional barcode, an RFID chip, and a contact memory device, see further Fig 8(c) and [00420] which recites a reagent storage unit 124 and means for addressing read/write memory devices).
Regarding claim 17, Wilson teach the specimen treatment and measurement system according to claim 1, wherein the specimen storing unit includes a specimen conveying mechanism that circularly conveys the plurality of specimens, and a specimen takeout position for taking the specimen out of the specimen conveying mechanism (see [00249] which recites that “the output queue or both the input and output queues may support sample holders in a radial or circular arrangement. An example of such a circular arrangement is a turntable”).
Regarding claim 18, the specimen treatment and measurement system according to claim 1, wherein the specimen storing unit includes a temperature adjusting mechanism (referred to as temperature sensors in [00422]) for preventing degeneration or deterioration of the plurality of specimens, see [00422] which recites that “[t]he interior temperature of the reagent storage unit 124 may be maintained through the use of one or more temperature sensors that form part of a temperature feedback loop”).
Regarding claim 19, Wilson teaches the specimen treatment and measurement system according to claim 1, comprising a cartridge fixing mechanism (referred to as the cartridge guide 800 in [00481]) that fixes the cartridge to the specimen treatment part.
Regarding claim 20, the specimen treatment and measurement system according to claim 1, wherein the cartridge fixing mechanism includes a first claw and a second claw (referred to as front and back walls 3007(a) and 3007(b) in [00521] and shown in Figs. 20(c) and 20(d)) that push both ends of the cartridge.
Regarding claim 21, the specimen treatment and measurement system according to claim 1, comprising a treatment executing unit that includes a plurality of dispensation nozzles (referred to as sample pipettor 70 in [00537]) so as to execute the treatment in parallel (see [00828] which recites that “[a]lthough a flowchart may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently”) on the cartridge installed in each of the plurality of treatment lanes”).
Regarding claim 22, Wilson the specimen treatment and measurement system according to claim 1, comprising a measurement unit (referred to as a sensing circuit in [00387]) for executing the measurement of the plurality of specimens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 7, and further in view of Reed et al (US 2015/0273469)
Regarding claim 8, Wilson teaches the specimen treatment and measurement system according to claim 7. 
Wilson does not explicitly teach a specimen treatment and measurement system wherein a cartridge picker vacuum-sucks a cartridge. 
In the analogous art of providing high density sequence detection system including one of more components useful in an analytical method or chemical reaction, such as the analysis of biological and other materials containing polynucleotides, Reed et al teaches that the microplate can be pushed at a comer while on a load station of the conveyer. A vacuum chuck can be onboard every carriage. A Z-motion actuator can be disposed beneath the carriage. This can provide clearance and can move the vacuum chuck up to meet a dispensing device. A Y-motion actuator can reside outside of the carriage. The actuator can utilize a ram to drive a table to a reference location. A vacuum sensor can be disposed on the vacuum line supply proximate a carriage docking mechanism. A register sensor-can determine correct microplate placement, for example, by checking a pressure on the vacuum line supply (see [0333]).
It would have been obvious before the filing date of the claimed invention to incorporate the vacuum chuck of Reed into the transfer shuttle of Wilson for the benefit of determining the correct cartridge (microplate) placement, for example, by checking a pressure on the vacuum line supply (see [0333]). 
Regarding claim 9, Wilson teaches the specimen treatment and measurement system according to claim 7.
Wilson does not explicitly teach a specimen treatment and measurement system wherein a cartridge picker includes a protrusion, and the cartridge includes a recess into which the protrusion is inserted.
In the analogous art of providing high density sequence detection system including one or more components useful in an analytical method or chemical reaction, such as the analysis of biological and other materials containing polynucleotides, Reed et al (US 2015/0273469) teaches in [0543] that recesses 1430 can be formed in the inner periphery of alignment ring 1426. Recesses 1430 reduce a contact area between alignment ring 1426 and microplate 20. Reed further teaches in [0493] that “alignment feature 1126 can a comer chamfer, a pin, a slot, a cut corner, an indentation, a graphic, a nub, a protrusion, or other unique feature that can be capable of interfacing with alignment feature 58 or other feature of microplate 20 … one or more recesses 1128 can be positioned along opposing ends of microplate 20. 
It would have been obvious before the filing date of the claimed invention to incorporate the protrusion and recess of Reed into the cartridge and cartridge picker of cartridge transferring mechanism of Wilson for the benefit of providing interfacing with an alignment feature 58 (on the cartridge or cartridge picker) or other feature of a microplate 20 (on the cartridge or cartridge picker) (see [0493]). Moreover, recesses 1430 reduce a contact area between alignment ring 1426 and microplate 20 and can thereby reduce heat flow between microplate 20 and alignment ring 1426 (see [0544]). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797